Cook, J.,
dissenting. I agree with the court of appeals’ judgment to reverse. This inadvertent “steering” by the trial judge meets the exceptional circumstances envisioned by the Goldfuss court because the error affects the “integrity * * * of the judicial process, thereby challenging the legitimacy of the underlying judicial process itself.” Goldfuss v. Davidson (1997), 79 Ohio St.3d 116, 679 N.E.2d 1099, syllabus. I would, however, grant a new trial rather than enter judgment for the defendants.